            Case 2:18-cr-00092-RAJ Document 291 Filed 07/02/21 Page 1 of 4




                                                        THE HONORABLE RICHARD A. JONES
 1

 2

 3

 4

 5

 6

 7

 8
 9                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
10                                     AT SEATTLE
11
     UNITED STATES OF AMERICA,                          No. 2:18-cr-00092-RAJ
12
                                  Plaintiff,            DECLARATION OF
13                                                      BENJAMIN BYERS IN SUPPORT OF
            v.                                          DEFENDANTS’ MOTION TO
14                                                      EXCLUDE CERTAIN EVIDENCE
     BERNARD ROSS HANSEN                                RELATED TO THE SALE OF
15   and DIANE RENEE ERDMANN,                           MS. ERDMANN’S PERSONAL
                                                        COLLECTION OF PRECIOUS
16                                Defendants.           METALS
17

18                                                      ORAL ARGUMENT REQUESTED
19                                                      NOTED FOR HEARING:
                                                        July 16, 2021
20

21          I, Benjamin C. Byers, declare as follows:
22          1.     I am over the age of 18 and competent to testify. This declaration is based on
23   my personal knowledge and belief.
24          2.     I am an associate attorney at Corr Cronin LLP. I am one of the attorneys

     representing the defendant Ms. Diane Erdmann in this case.



                                                                              CORR CRONIN LLP
      DECLARATION OF BENJAMIN BYERS IN SUPPORT OF                        1001 Fourth Avenue, Suite 3900
      DEFENDANTS’ MOTION TO EXCLUDE NEWLY DISCLOSED                      Seattle, Washington 98154-1051
      WITNESSES AND ASSOCIATED EVIDENCE                                         Tel (206) 625-8600
                                                                                Fax (206) 625-0900
      United States v. Hansen, CR18-92RAJ
      Page 1 of 4
             Case 2:18-cr-00092-RAJ Document 291 Filed 07/02/21 Page 2 of 4




 1           3.      This declaration is in support of Defendants’ Motion to Exclude Certain

 2   Evidence Related to the Sale of Ms. Erdmann’s Personal Collection of Precious Metals.

 3           4.      On July 1, 2021, I met and conferred with Brian Werner, counsel for the

 4   government, via telephone. During that telephone call, Mr. Werner expressed his belief that

 5   this evidence was relevant because it showed defendants had gold “buried” in their backyard

 6   that they used to fund their lifestyle.

 7           5.      On June 1, 2021, the government provided defense counsel with the

 8   “Government Second Preliminary Exhibit List” via email. A true and correct copy of that

 9   document is attached as Exhibit A to this declaration.

10           6.      As part of discovery in this case, my firm has received the following

11   documents:

12                   a.      A purchase order from Williams Gold & Silver, dated August 2, 2016,

13   FBI302_012411-2. A true and correct copy is attached as Exhibit B to this declaration.

14                   b.      A report of an FBI interview of Steven Campau, dated July 24, 2017,

15   FBI302_012456-7. A true and correct copy is attached as Exhibit C to this declaration.

16                   c.      A report of an FBI interview of John Rickey, dated August 3, 2016,

17   FBI302_007451. A true and correct copy of an excerpt of the report is attached as Exhibit D

18   to this declaration.

19                   d.      A transcript of proceedings before Judge Christopher Alston in the

20   matter of IN RE: NORTHWEST TERRITORIAL MINT, LLC, Case No. 16-11767-CMA,

21   GOV00735186. A true and correct copy of an excerpt of the transcript is attached as

22   Exhibit E to this declaration.

23
24




                                                                                CORR CRONIN LLP
      DECLARATION OF BENJAMIN BYERS IN SUPPORT OF                          1001 Fourth Avenue, Suite 3900
      DEFENDANTS’ MOTION TO EXCLUDE NEWLY DISCLOSED                        Seattle, Washington 98154-1051
      WITNESSES AND ASSOCIATED EVIDENCE                                           Tel (206) 625-8600
                                                                                  Fax (206) 625-0900
      United States v. Hansen, CR18-92RAJ
      Page 2 of 4
             Case 2:18-cr-00092-RAJ Document 291 Filed 07/02/21 Page 3 of 4




 1          I declare under penalty of perjury under the laws of the United States of America that

 2   the foregoing is true and correct.

 3          DATED: July 2, 2021 at Seattle, Washington.
 4

 5                                           s/ Benjamin C. Byers
                                             Benjamin C. Byers, WSBA No. 52299
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23
24




                                                                             CORR CRONIN LLP
      DECLARATION OF BENJAMIN BYERS IN SUPPORT OF                       1001 Fourth Avenue, Suite 3900
      DEFENDANTS’ MOTION TO EXCLUDE NEWLY DISCLOSED                     Seattle, Washington 98154-1051
      WITNESSES AND ASSOCIATED EVIDENCE                                        Tel (206) 625-8600
                                                                               Fax (206) 625-0900
      United States v. Hansen, CR18-92RAJ
      Page 3 of 4
             Case 2:18-cr-00092-RAJ Document 291 Filed 07/02/21 Page 4 of 4




 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on July 2, 2021, I electronically filed the foregoing with the Clerk

 3   of the Court using the CM/ECF system, which will send notification of such filing to all counsel

 4   of record.

 5
            DATED: July 2, 2021 at Seattle, Washington.
 6

 7
                                                   s/ Benjamin C. Byers
 8                                                Benjamin C. Byers, WSBA No. 52299
                                                  CORR CRONIN LLP
 9                                                1001 Fourth Avenue, Suite 3900
                                                  Seattle, Washington 98154
10                                                (206) 625-8600 Phone
                                                  (206) 625-0900 Fax
11                                                bbyers@corrcronin.com
12

13

14

15

16

17

18

19
20

21

22

23
24




                                                                                CORR CRONIN LLP
      DECLARATION OF BENJAMIN BYERS IN SUPPORT OF                          1001 Fourth Avenue, Suite 3900
      DEFENDANTS’ MOTION TO EXCLUDE NEWLY DISCLOSED                        Seattle, Washington 98154-1051
      WITNESSES AND ASSOCIATED EVIDENCE                                           Tel (206) 625-8600
                                                                                  Fax (206) 625-0900
      United States v. Hansen, CR18-92RAJ
      Page 4 of 4
